Citation Nr: 0523603	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  99-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of hiatal hernia, with reflux disease, currently 
evaluated as 30 percent disabling.

2.  Entitlement to service connection for neuropsychiatric 
disorder, claimed to include as secondary to service-
connected erectile dysfunction.

3.  Entitlement to a disability rating higher than 20 percent 
for service-connected adenocarcinoma of the prostate, status 
post retropubic prostatectomy, for the period from April 1, 
1998 to July 30, 2002. 
 

REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956, and from October 1967 to October 1973.   He apparently 
had additional active duty for approximately a decade between 
these two verified active duty service periods, but the exact 
dates of the third period of active service are not verified.   

This case comes before the Board of Veterans' Appeals (Board) 
following completion of its December 2003 remand directives.  
Prior procedural and adjudicative history pertinent to the 
issues on appeal is summarized as follows.

In a November 1998 rating decision, the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), among other things, granted service connection for 
prostate cancer and assigned a disability rating of 100 
percent for this disability, effective September 25, 1997, 
and a 20 percent rating, effective April 1, 1998; and 
increased the disability rating for service-connected hiatal 
hernia from 10 to 30 percent.  The veteran perfected an 
appeal to the Board with respect to these two issues, plus 
the RO's denial of service connection for neuropsychiatric 
disorder.  

In December 2000, the Board denied increased disability 
ratings for prostate cancer and hiatal hernia; it also 
remanded to the RO the issue of service connection for 
neuropsychiatric disorder for RO reconsideration to ensure 
compliance with appropriate due process requirements 
consistent with the Veterans Claims Assistance Act (VCAA), 
enacted in November 2000, while the appeal was pending (the 
RO had denied service connection for neuropsychiatric 
disorder, claimed as secondary to service-connected erectile 
dysfunction, before enactment of VCAA).  The veteran appealed 
the Board's denial of higher ratings for prostate cancer and 
hiatal hernia to the U.S. Court of Appeals for Veterans 
Claims (Court).  In April 2001, the Court vacated the Board's 
December 2000 decision to the extent that increased ratings 
were denied, and remanded the matter, consistent with the 
parties' joint motion, for appropriate due process consistent 
with VCAA.

In June 2002, the Board again denied a rating higher than 30 
percent for postoperative residuals of hiatal hernia and a 
rating higher than 20 percent for adenocarcinoma of the 
prostate.  The veteran again appealed this decision to the 
Court.  In December 2002, the Court vacated the Board's June 
2002 decision and remanded the matter for readjudication and 
adequate explanation of the rationale for concluding that due 
process obligations raised by VCAA had been met.

On remand from the Court, the Board directed, in December 
2003, further evidentiary development to include additional 
VA compensation and pension medical (C&P) examination as 
warranted.  Subsequently, in March 2004 and in June 2005, the 
veteran underwent C&P examinations appropriate to the claim.  
Based in part upon the results obtained from these 
examinations, the RO increased the rating for adenocarcinoma 
of the prostate from 20 to 100 percent effective July 31, 
2002, in an August 2004 rating decision.  The assignment of 
100 percent was confirmed in a June 2005 rating decision.  

To date, there is no communication from the veteran or his 
counsel as to whether the veteran takes issue with the date 
of the assignment of a 100 percent rating for prostate cancer 
effective July 31, 2002.  Nonetheless, the November 1998 
rating decision giving rise to this appeal included reduction 
of the 100 percent rating for prostate cancer, in effect 
since 1997, to 20 percent effective April 1, 1998.  It was 
not until the August 2004 rating decision, during ongoing 
appeal of the 1998 rating decision, that the rating was 
increased to 100 percent, but effective as of July 31, 2002.  
Thus, the Board finds that the issue of entitlement to a 
rating higher than 20 percent for prostate cancer for the 
period that a 100 percent was not in effect - April 1, 1998 
to July 30, 2002 - is an issue remaining on appeal.  

As for the hiatal hernia increased rating claim, neither the 
August 2004 nor the June 2005 rating decision addressed this 
matter.  As such, this issue remains before the Board on 
appeal.        

As for entitlement to service connection for neuropsychiatric 
disorder, the record post-December 2000 does not reflect 
further RO action consistent with VCAA and the Board's 
December 2000 remand order.  It is the subject of further 
REMAND, as set forth below, via the Appeals Management Center 
(AMC) in Washington, D.C.   

Finally, the record includes an April 2004 communication from 
a paralegal, written on behalf of the veteran's counsel, 
which could reasonably be construed as an informal claim of 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  This communication was received before 
the recent favorable RO rating decision that granted a total 
disability rating for adenocarcinoma of the prostate.  The 
issue of TDIU is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  Service-connected hiatal hernia, with reflux disease, is 
manifested by no more than persistently recurrent epigastric 
distress, to include, primarily, episodes of regurgitation 
and pyrosis.  

2.  Hiatal hernia, with reflux disease, is not manifested by 
symptoms and manifestations productive of severe health 
impairment, such as pain, vomiting, material weight loss, 
hematemesis, melena, and anemia.  

3.  Adenocarcinoma of the prostate, for the period from April 
1, 1998 to July 30, 2002, is manifested by symptoms no 
greater than urine leakage or incontinence requiring the 
wearing of absorbent materials that must be changed less than 
two times daily; the veteran does not have voiding 
dysfunction requiring the wearing of absorbent materials that 
must be changed two to four times daily, or malignant 
neoplasms of the genitourinary system.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
residuals of service-connected hiatal hernia, with reflux 
disease, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2004).

2.  The criteria for a disability rating higher than 20 
percent for adenocarcinoma of the prostate, status post 
retropubic prostatectomy, for the period from April 1, 1998 
to July 30, 2002, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7527, 
7528 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - Hiatal Hernia

Service connection has been in effect for decades with 
respect to hiatal hernia, with reflux disease.  A 10 percent 
rating has been in effect therefor since 1978; a 30 percent 
rating has been in effect since October 1998.  The most 
recent rating action concerning the disability, and the one 
from which the instant appeal stems, is that issued in 
November 1998, which increased the rating from 10 to 30 
percent effective October 14, 1998.

Where, as here, service connection has long been in effect, 
and the veteran subsequently seeks an increased rating for 
the service-connected disability, it is the present extent of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Thus, here, the Board considers all 
evidence of record, lay and medical, pertinent to the issue 
of hiatal hernia consistent with regulations requiring it to 
consider the whole recorded history (see 38 C.F.R. §§ 4.1, 
4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589 (1991)), 
but its main focus is on evidence pertaining to the extent of 
such disability dated around and after 1998, when the veteran 
filed his increased rating claim.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  

Hiatal hernias are rated in accordance with the criteria in 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2004).  If hiatal 
hernia is manifested by symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, 
or by other symptom combinations productive of severe 
impairment of health, a 60 percent rating is assigned.  If it 
is manifested by persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, and is productive of 
considerable impairment of health, a 30 percent rating is 
assigned.  A 10 percent rating is assigned where two or more 
of the symptoms for a 30 percent rating are present and are 
of less severity.  

The Board notes that schedular criteria for disabilities of 
the liver as found in 38 C.F.R. § 4.114 were revised 
effective July 2, 2001, during the appeal period.  See 66 
Fed. Reg. 29,486-29,489 (May 31, 2001).  However, Diagnostic 
Code 7346 specific to evaluation of hiatal hernia was not 
revised.  As such, the criteria specified in this paragraph 
are applicable to this claim.  

In this connection, the Board also notes that, in general, a 
single evaluation is to be assigned under the pertinent 
Diagnostic Code for the digestive system that reflects the 
predominant disability picture.  See 38 C.F.R. § 4.114.  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (separate 
ratings may be permitted under different Diagnostic Codes if 
they do not constitute the same disability or manifestation); 
38 C.F.R. § 4.14 (2004) (rule against pyramiding to obtain 
higher, or multiple, ratings for the same disability through 
multiple diagnoses of the same disability).  Thus, here, 
given the availability of a Diagnostic Code specific to the 
disability for which service connection has been granted, the 
Board finds that Diagnostic Code 7346 is that which most 
closely reflects the predominant disability picture.      

Thus, to warrant the highest schedular rating of 60 percent 
for hiatal hernia, the evidence from 1998 forward must show 
manifestation of symptoms such as pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, 
or by other symptom combinations productive of severe 
impairment of health.  The evidence pertinent to hiatal 
hernia includes records of various private doctors and health 
care facilities, as well as VA C&P examination reports, dated 
in the late 1990s forward.  VA diagnostic testing conducted 
in late 1998 revealed the presence of moderate-sized 
nonreducible hernia and associated moderately extensive 
gastroesophageal reflux.  Private medical records dated in 
the same time period also reflect diagnoses of Barrett's 
esophagus, mucosal irregularities of the proximal 
stomach/gastroesophageal junction, and antral gastritis.       

Nonetheless, the evidence, as a whole, does not document 
symptoms and manifestations commensurate to a 60 percent 
rating.  As documented in November 1998 and February 1999 C&P 
examination reports, the veteran's chief complaints with 
respect to this disability is persistent pyrosis, or 
heartburn, for which the veteran takes medication regularly.  
He avoids eating certain foods that trigger heartburn and 
eats dinner late to minimize sleep disturbance due to 
heartburn.  These manifestations are, in general, consistent 
with criteria for a 30 percent rating, marked by persistently 
recurrent epigastric distress.  The veteran also reported 
"some" regurgitation (which also is more commensurate to a 
30 percent rating) and nausea, but apparently no significant, 
persistent vomiting.  

Even though the veteran does seem to have recurrent 
epigastric pain, the records do not document marked weight 
loss, one criteria specific to a 60 percent rating, during 
the pertinent time period.  As reflected in the 1998 and 1999 
C&P reports, the veteran weighed 200 pounds (he is 5 feet 10 
inches tall); 1999 VA outpatient medical records include a 
notation of obesity.  These findings would indicate no 
decrease in weight or malnourishment due to the severity of 
reflux symptoms associated with hernia; on the contrary, the 
C&P reports note that the veteran appears "well nourished" 
and "well developed."  Recently, during the March 2004 C&P 
examination, the veteran did report losing ten pounds; 
however, this was done intentionally to better manage reflux 
symptoms (older medical records do reflect a recommendation 
that the veteran lose some weight).      

Moreover, the evidence dated within the pertinent time period 
does not document hematemesis (vomiting of blood) or anemia 
associated with hiatal hernia.  Older, pre-1998 records 
reflect prior hematemesis episode and history of anemia; 
however, these problems apparently have not resurfaced in and 
after 1998, as the records do not document complaints of, or 
treatment for, these problems.  As for melena (dark, tarry 
stools due to presence of blood), the records dated in and 
after 1998 do not document melena specifically; however, 
there apparently were some recent complaints of pain 
defecating, and "bright red blood per rectum upon 
defecation."  See, e.g., October 2001 VA outpatient 
treatment records.  This has not been attributed to the 
service-connected hiatal hernia; rather, the same records 
also document diagnosis of hemorrhoids (for which service-
connection is not in effect), which may explain rectal 
bleeding, although the records do not explicitly state that 
this is so.  In any event, more recent records - see March 
2004 C&P examination report - explicitly provide that the 
veteran denied having bloody stools or hematemesis, and that 
he is not anemic.        

Based upon all of the foregoing, the Board finds that the 
evidence pertinent to hiatal hernia as a whole does not 
support the assignment of a 60 percent rating, the highest 
permissible under Diagnostic Code 7346.  The evidence more 
closely approximates the criteria for a 30 percent rating.   



II.  Increased Rating - Prostate Cancer, from April 1, 1998 
to July 30, 2002

The veteran's prostate cancer has been evaluated consistent 
with rating criteria in 38 C.F.R. § 4.115b, Diagnostic Codes 
7527 and 7528 (2004).  

Under Diagnostic Code 7527, postoperative residuals of 
prostate gland injuries, infections, and hypertrophy are 
evaluated as voiding dysfunction or urinary tract infection, 
which ever is predominant.  Under 38 C.F.R. § 4.115a, voiding 
dysfunction, including continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
that must be changed less than two times per day, is 
evaluated as 20 percent disabling.  Voiding dysfunction 
requiring the wearing of absorbent materials that must be 
changed two to four times per day is evaluated as 40 percent 
disabling.  Lastly, voiding dysfunction requiring the use of 
an appliance or the wearing of absorbent materials that must 
be changed more than four times per day is evaluated as 60 
percent disabling.  38 C.F.R. § 4.115a further provides that 
voiding dysfunction is to be rated as urine leakage, 
frequency, or obstructed voiding.  

As for Diagnostic Code 7528, which evaluates malignant 
neoplasms of the genitourinary system, provides for a total, 
100 percent rating.  A note to this Code indicates that 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of § 3.105(e) of this chapter (concerning 
reduction in ratings).  If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  

Turning to evidence concerning the extent of prostate cancer 
symptoms and manifestations during the period from April 1, 
1998 to July 30, 2002, 
Under Diagnostic Code 7527, to warrant the next higher rating 
of 40 percent, voiding dysfunction must necessitate the 
wearing of absorbent materials that must be changed two to 
four times daily.  The Board has reviewed all medical 
(private and VA) and lay evidence of record pertaining to 
symptoms and manifestations of prostate cancer residuals from 
1998 through 2002.  It does not find evidence that the 
veteran had a voiding dysfunction that required the use and 
changing of absorbent materials up to 4 times a day.  On the 
contrary, the October 1998 VA C&P examination report provides 
that, while the veteran had "some" "mild" urinary 
incontinence and has, on occasion, a small amount of 
dribbling, his bladder does not become "too" distended and 
that he does not wear a pad.  He did report wearing a pad and 
using a rubber sheet at night, apparently as a prophylactic 
measure in case urine leakage occurs during sleep.  Even as 
of the performance of the March 2004 VA C&P examination, the 
veteran reported that he does not wear a pad, although he has 
some postvoid dribbling.  He does continue to use a pad for 
nighttime in case dribbling occurs during sleep.  The records 
dated between the October 1998 and March 2004 C&P 
examinations do not indicate fluctuations or changes in 
voiding symptoms.    

The Board explicitly notes that the record includes a private 
physician's (Dr. Clark) letter dated in late April 2004, 
which indicates that the veteran, at this time, required the 
use of 3-4 pads per day.  However, April 2004 is well after 
the assignment of the 100 percent rating by the RO, effective 
in July 2002.  Dr. Clark's letter speaks to then-current pad-
use requirements; it does not go to such requirements between 
1998 and 2002, when a 100 percent rating was not in effect.       

As for Diagnostic Code 7528, no medical evidence dated within 
the relevant time period, between 1998 through 2002, 
indicates that the veteran's prostate cancer had active, 
malignant neoplasms.  As such, entitlement to a 100 percent 
rating for the period from April 1, 1998 to July 30, 2002 is 
not shown consistent with Diagnostic Code 7528 criteria.  As 
the evidence does not show local reoccurence or metastatis 
within this time period, after prostatectomy in March 1997, 
also consistent with this Code, residuals have been rated as 
voiding dysfunction, which appears to be the predominant 
disability here, as explained above.  See October 1998 C&P 
examination report, which noted no recurrence of active 
cancer at that time; March 2004 C&P report, which indicates 
that cancer had recurred in July 2002 (date when the 100 
percent rating was reinstated).         

The Board has reviewed all of provisions of Part 4, including 
other rating criteria in 38 C.F.R. §§ 4.115a and 4.115b, 
consistent with Schafrath, whether or not specifically raised 
by the veteran and/or his counsel, and finds no other 
regulation or Diagnostic Code more closely analogous to the 
disability at issue or more favorable to the veteran with 
respect to the rating assigned for the period between April 
1, 1998 and July 30, 2002.  

Based upon all of the foregoing, the Board finds that the 
evidence pertinent to prostate cancer as a whole does not 
support the assignment of a rating higher than 20 percent for 
prostate cancer for the period from April 1, 1998 to July 30, 
2002.  The evidence most closely approximates the criteria 
for a 20 percent rating.  As such, the Board does not apply 
the benefit-of-reasonable-doubt rule.  

Extraschedular Evaluation

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment, or otherwise render a 
schedular rating impractical, with respect to hiatal hernia 
or prostate cancer.  The veteran himself does not maintain 
that his employability is impeded or precluded due 
specifically to hernia or heartburn, or prostate cancer; nor 
is there evidence that such symptoms were so severe as to 
require hospitalization or confinement (with respect to the 
latter, during the pertinent time period in question).  On 
the contrary, the record indicates that medical care for 
hiatal hernia and reflux symptoms, during the last several 
years has been limited to outpatient visits and heartburn 
medication; as for prostate cancer, the veteran is not shown 
to have been confined between April 1998 and July 2002, 
before the 100 percent rating was reinstated.  Accordingly, 
the Board finds that extraschedular evaluation is not 
warranted under 38 C.F.R. § 3.321 (2004).

As the preponderance of the evidence is against the 
assignment of a higher rating for hiatal hernia with reflux 
disease, and prostate cancer for the period from April 1, 
1998 to July 30, 2002, and extraschedular evaluation, the 
Board does not apply the benefit-of-reasonable doubt rule.  

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a February 2004 letter, the RO 
notified the veteran that higher ratings for hiatal hernia 
and prostate cancer must be supported with evidence that they 
have worsened.  It further explained that, if he provides 
information about the sources of evidence or information 
pertinent to the claim, to include medical or lay evidence, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim, even though the law 
requires VA assistance in claim substantiation.  As for the 
"fourth element," the August 2004 Supplemental Statement of 
the Case (SSOC), covering both prostate cancer and hiatal 
hernia, cited 38 C.F.R. § 3.159, which includes a provision 
that the veteran may submit any pertinent evidence in his 
possession.  
  
Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result a favorable resolution of the claim, and was on 
notice through the Statement of the Case (SOC), SSOC, and 
duty-to-assist letter, as well as the unfavorable rating 
action as to both issues, why the claim is denied.  He was 
told about his and VA's respective claim development 
responsibilities in the VCAA letter, and was on notice that 
he himself has claim substantiation responsibility so long as 
the rating action remains unfavorable.  
 
The Board acknowledges that VCAA notification was not 
accomplished before the issuance of the 1998 rating decision 
giving rise to this appeal.  The Pelegrini Court explicitly 
stated that, notwithstanding the requirement that a valid 
VCAA notice be provided before the agency of original 
jurisdiction (AOJ) decision: "[W]e do not hold that . . . 
[a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times, and acknowledged in Pelegrini, at p. 120, 
that where, as here, 38 U.S.C.A. § 5103(a) notice was not 
mandated at the time of the initial RO denial (the 1998 RO 
decision was already on appeal status before enactment of 
VCAA), the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  This was provided 
here during the appeal period.  In this connection, it also 
is noted that the veteran has not claimed that VA failed to 
comply with VCAA notice requirements, or that he has any 
evidence in his possession required for full and fair 
adjudication of this claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes various VA treatment, C&P examination, and private 
medical records.  The veteran was given an opportunity to 
testify before a Veterans Law Judge in connection with this 
claim, and he declined to exercise his right to do so.  He 
did not report the existence of additional pertinent records 
despite appropriate notification that he may do so.  
Contemporaneous VA C&P examination results appropriate to 
evaluation of the disabilities at issue are in the claims 
file.  Based upon the foregoing, the Board concludes that VA 
has met its duty-to-assist obligations.   


ORDER

An increased rating for post-operative residuals of hiatal 
hernia, with reflux disease, currently evaluated as 30 
percent disabling, is denied.

An increased rating, higher than 20 percent, for 
adenocarcinoma of the prostate, status post retropubic 
prostatectomy, for the period from April 1, 1998 to July 30, 
2002, is denied. 


REMAND

As much as the Board regrets further delay in the 
adjudication of the issue of entitlement to service 
connection for neuropsychiatric disorder, claimed to include 
as secondary to service-connected erectile dysfunction, it 
finds that a remand is warranted.  This is so because the 
Board's December 2000 remand directives, which required RO 
reconsideration of this claim to ensure compliance with VCAA 
notice and assistance requirements, have not been completed.  
A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with remand orders; the Board 
itself errs if it fails to ensure compliance with its remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that the record does not contain a 
Supplemental Statement of the Case (SSOC) issued on this 
claim since the December 2000 Board remand, even though the 
claims file reflects substantial VA mental health care 
provided during the last several years on an outpatient 
basis.

In consideration of the foregoing, the claim of entitlement 
to service connection for neuropsychiatric disorder is 
REMANDED for the following actions:  

1.  Provide the veteran notice of all 
four elements of the VCAA with respect to 
the issue of service connection for 
neuropsychiatric disorder: 
(1) evidence and information needed to 
substantiate the claim; 
(2) what portion of such evidence and 
information the veteran is responsible 
for supplying; 
(3) what portion of such evidence and 
information VA is obligated to supply and 
to assist the veteran in obtaining; and 
(4) VA inquiry as to whether the veteran 
has any evidence or information in his 
possession pertinent to the claim.  

2.  Assist the veteran in substantiating 
his claim consistent with any response 
from the veteran or his counsel following 
provision of the above notice.

3.  After completion of the directives 
above, and following any further 
appropriate development, review the 
claims folder again to determine whether 
service connection is warranted for 
neuropsychiatric disorder.  If the 
decision remains adverse to the veteran, 
then provide him and his counsel an SSOC 
and give them an appropriate amount of 
time to respond to it. The SSOC must 
include a discussion of all evidence and 
information of record received since the 
Board's December 2000 remand order.  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


